UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5348 Date of fiscal year end:June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record Name of Fund: LEONETTI FUND Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker IROBOT CORPORATION 7/19/06 462726100 IRBT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 Against For 2. TO RATIFY THE COMPANY'S 2 PLAN. Issuer For For 3. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP Ticker MICROCHIP TECHNOLOGY 8/18/06 595017104 MCHP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 Against For 2.PROPOSAL TO APPROVE AN AMENDMENT TO OUR 2 Issuer Against For 3.PROPOSAL TO APPROVE AN EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION PLAN. Issuer For For 4. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP Ticker NEWS CORPORATION 10/20/06 65248E203 NWS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For For 2. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. Issuer For For 3.APPROVAL OF AMENDED AND RESTATED RIGHTS PLAN. Issuer For Against 4.STOCKHOLDER PROPOSAL ON THE ANNUAL ELECTION OF DIRECTORS. Security Holder Company Name Meeting Date CUSIP Ticker CAMPBELL SOUP COMPANY 11/16/06 134429109 CPB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For Director 16 For For 2. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. Issuer Against Against 3. SHAREOWNER PROPOSAL ON SUSTAINABILITY. Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky Principal Executive Officer Date 8/10/2007 * Print the name and title of each signing officer under his or her signature.
